--------------------------------------------------------------------------------

CONSULTING AGREEMENT

THIS AGREEMENT is made effective this 1st day of February, 2010.

BETWEEN:

LIBERTY ENERGY CORP., a body corporate duly incorporated under the laws of the
State of Nevada, and having an office at Two Allen Center, Suite 1600, 1200
Smith Street, Houston, TX 77002

(hereinafter called the "Company")

OF THE FIRST PART

AND:

DANIEL MARTINEZ-ATKINSON having an office at 11a Western Terrace, The Park,
Nottingham, UK, NG7 1AF

(hereinafter called the "Consultant")

OF THE SECOND PART

WHEREAS:

A.                      The Consultant has been appointed CFO of the Company by
the board of Directors;

B.                      The Company is desirous of retaining the consulting
services of the Consultant on a continuing basis and the Consultant has agreed
to serve the Company as an independent contractor upon the terms and conditions
hereinafter set forth;

                          FOR VALUABLE CONSIDERATION it is hereby agreed as
follows:

1.                      The Consultant shall provide services customary to the
position of a CFO of a publicly listed company in the United States. Without
limiting the preceding, such services will typically consist of: corporate
administration and financial consulting services to the Company, strategic
corporate and financial planning, management of the overall business operations
of the Company, and supervising office staff and other consultants, and the
Consultant shall serve the Company (and/or such subsidiary or subsidiaries of
the company as the Company may from time to time require) in such consulting
capacity or capacities as may from time to time be determined by resolution of
the Board of Directors of the Company and shall perform such duties and exercise
such powers as may from time be determined by resolution of the Board of
Directors, as an independent contractor.

--------------------------------------------------------------------------------

- 2 -

2.                      The basic remuneration of the Consultant for its
services hereunder shall be at the rate of five thousand United States dollars
(US$5,000) per month, together with any such increments thereto as the Board of
Directors of the Company determine after six months, payable on the last
business day of each calendar month. The basic compensation covers one hundred
twenty (120) working hours per month of Consultant’s time.

3.                      The Consultant agrees to comply with all applicable
securities legislation and regulatory policies in relation to providing the
Services, including but not limited to United States securities laws (in
particular, Regulation FD) and the policies of the United States Securities and
Exchange Commission.

4.                      The Consultant hereby acknowledges that the Consultant
is aware, and further agrees that the Consultant will advise those of its
directors, officers, employees and agents who may have access to Confidential
Information, that United States securities laws prohibit any person who has
material, non-public information about a company from purchasing or selling
securities of such a company or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.

5.                      The Consultant shall be responsible for the payment of
its income tax remittances as shall be required by any governmental entity with
respect to compensation paid by the Company to the Consultant.

6.                      The terms "subsidiary" and "subsidiaries" as used herein
mean any corporation or company of which more than 50% of the outstanding shares
carrying voting rights at all times (provided that the ownership of such shares
confers the right at all times to elect at least a majority of the Board of
Directors of such corporation or company) are for the time being owned by or
held for the Company and/or any other corporation or company in like relation to
the Company and include any corporation or company in like relation to a
subsidiary.

--------------------------------------------------------------------------------

- 3 -

7.                      The Consultant shall be reimbursed for all travelling
and other expenses actually and properly incurred by it in connection with its
duties hereunder. For all such expenses the Consultant shall furnish to the
Company statements, receipts and vouchers for such out-of-pocket expenses on a
monthly basis.

8.                      The Consultant shall not, either during the continuance
of its contract hereunder or at any time thereafter, disclose the private
affairs of the Company and/or its subsidiary or subsidiaries, or any secrets of
the Company and/or its subsidiary or subsidiaries, to any person other than the
Directors of the Company and/or its subsidiary or subsidiaries or for the
Company's purposes and shall not (either during the continuance of its contract
hereunder or at any time thereafter) use for its own purposes or for any purpose
other than those of the Company any information it may acquire in relation to
the business and affairs of the Company and/or its subsidiary or subsidiaries.

9.                      The Consultant shall well and faithfully serve the
Company or any subsidiary as aforesaid during the continuance of its contract
hereunder and use its best efforts to promote the interests of the Company.

10.                    Without prejudicing any other rights that the Company may
have hereunder or at law or in equity, the Company may terminate this Agreement
immediately upon delivery of written notice to the Consultant if:

  a)

the Consultant breaches this Agreement;

        b)

the Consultant breaches any other material term of this Agreement and such
breach is not cured to the reasonable satisfaction of the Company within thirty
(30) days after written notice describing the breach in reasonable detail is
delivered to the Consultant;

        c)

the Company acting reasonably determines that the Consultant has acted, is
acting or is likely to act in a manner detrimental to the Company or has
violated or is likely to violate the confidentiality of any information as
provided for in this Agreement;

        d)

the Consultant is unable or unwilling to perform the Services under this
Agreement, or

        e)

the Consultant commits fraud, serious neglect or misconduct in the discharge of
the Services.

        f)

The Consultant shall be convicted of any criminal offence other than an offence
which, in the reasonable opinion of the Board of Directors of the Company, does
not affect their position as a Consultant or a director of the Company.


--------------------------------------------------------------------------------

- 4 -

                         This Agreement may also be terminated by either party
upon thirty (30) days written notice to the other.

11.                    Upon termination of this Agreement for any reason, the
Consultant shall upon receipt of all sums due and owing, promptly deliver the
following in accordance with the directions of the Company:

  a)

a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

        b)

all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts, provided that
the Consultant shall be entitled thereafter to inspect, examine and copy all of
the documents which it delivers in accordance with this provision at all
reasonable times upon three (3) days’ notice to the Company.

12.                    In the event this Agreement is terminated by reason of
default on the part of the Consultant or the written notice of the Company, then
at the request of the Board of Directors of the Company, the Consultant shall
forthwith resign any position or office which he then holds with the Company or
any subsidiary of the Company. The provisions of paragraph 9 shall survive the
termination of this Agreement.

13.                    The Consultant acknowledges that in the course of its
appointment hereunder the Consultant will, either directly or indirectly, have
access to and be entrusted with information (whether oral, written or by
inspection) relating to the Company or its respective affiliates, associates or
customers (the “Confidential Information”). For the purposes of this Agreement,
“Confidential Information” includes, without limitation, any and all
Developments (as defined herein), trade secrets, inventions, innovations,
techniques, processes, formulas, drawings, designs, products, systems,
creations, improvements, documentation, data, specifications, technical reports,
customer lists, supplier lists, distributor lists, distribution channels and
methods, retailer lists, reseller lists, employee information, financial
information, sales or marketing plans, competitive analysis reports and any
other thing or information whatsoever, whether copyrightable or uncopyrightable
or patentable or unpatentable.

--------------------------------------------------------------------------------

- 5 -

The Consultant acknowledges that the Confidential Information constitutes a
proprietary right, which the Company is entitled to protect. Accordingly the
Consultant covenants and agrees that during the Term and thereafter until such
time as all the Confidential Information becomes publicly known and made
generally available through no action or inaction of the Consultant, the
Consultant will keep in strict confidence the Confidential Information and shall
not, without prior written consent of the Company in each instance, disclose,
use or otherwise disseminate the Confidential Information, directly or
indirectly, to any third party.

14.                    The general prohibition contained in Section 13 against
the unauthorized disclosure, use or dissemination of the Confidential
Information shall not apply in respect of any Confidential Information that:

  a)

is available to the public generally in the form disclosed;

        b)

becomes part of the public domain through no fault of the Consultant;

        c)

is already in the lawful possession of the Consultant at the time of receipt of
the Confidential Information; or

        d)

is compelled by applicable law to be disclosed, provided that the Consultant
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

15.                    Any information, data, work product or any other thing or
documentation whatsoever which the Consultant, either by itself or in
conjunction with any third party, conceives, makes, develops, acquires or
acquires knowledge of during the Consultant’s appointment with the Company or
which the Consultant, either by itself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively the
“Developments”) during the Term or at any time thereafter during which the
Consultant is engaged by the Company that is related to the business of the
Company shall automatically form part of the Confidential Information and shall
become and remain the sole and exclusive property of the Company. Accordingly,
the Consultant does hereby irrevocably, exclusively and absolutely assign,
transfer and convey to the Company in perpetuity all worldwide right, title and
interest in and to any and all Developments and other rights of whatsoever
nature and kind in or arising from or pertaining to all such Developments
created or produced by the Consultant during the course of performing this
Agreement, including, without limitation, the right to effect any registration
in the world to protect the foregoing rights.

--------------------------------------------------------------------------------

- 6 -

The Company shall have the sole, absolute and unlimited right throughout the
world, therefore, to protect the Developments by patent, copyright, industrial
design, trademark or otherwise and to make, have made, use, reconstruct, repair,
modify, reproduce, publish, distribute and sell the Developments, in whole or in
part, or combine the Developments with any other matter, or not use the
Developments at all, as the Company sees fit.

16.                    The Consultant does hereby agree that, both before and
after the termination of this Agreement, the Consultant shall perform such
further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section 15 hereof. If the Company is for
any reason unable, after reasonable effort, to secure execution by the
Consultant on documents needed to effect any registration or to apply for or
prosecute any right or protection relating to the Developments, the Consultant
hereby designates and appoints the Company and its duly authorized officers and
agents as the Consultant’s agent and attorney to act for and in the Consultant’s
behalf and stead to execute and file any such document and do all other lawfully
permitted acts necessary or advisable in the opinion of the Company to effect
such registration or to apply for or prosecute such right or protection, with
the same legal force and effect as if executed by the Consultant.

17.                    The parties to this Agreement recognize that any
violation or threatened violation by the Consultant of any of the provisions
contained in this Agreement will result in immediate and irreparable damage to
the Company and that the Company could not adequately be compensated for such
damage by monetary award alone. Accordingly, the Consultant agrees that in the
event of any such violation or threatened violation, the Company shall, in
addition to any other remedies available to the Company at law or in equity, be
entitled as a matter of right to apply to such relief by way of restraining
order, temporary or permanent injunction and to such other relief as any court
of competent jurisdiction may deem just and proper.

20.                    The Consultant agrees that all restrictions in this
Agreement are reasonable and valid, and all defenses to the strict enforcement
thereof by the Company are hereby waived by the Consultant.

--------------------------------------------------------------------------------

- 7 -

21.                    The Company is aware that the Consultant has now and will
continue to have financial interests in other companies and properties and the
Company recognizes that these companies and properties will require a certain
portion of the Consultant's time. The Company agrees that the Consultant may
continue to devote time to such outside interests, PROVIDED THAT such interests
do not conflict with, in any way, the time required for the Consultant to
perform its duties under this Agreement.

22.                    The services to be performed by the Consultant pursuant
hereto are personal in character, and neither this Agreement nor any rights or
benefits arising thereunder are assignable by the Consultant without the
previous written consent of the Company.

23.                    Any and all previous agreements, written or oral, between
the parties hereto or on their behalf relating to the agreement between the
Consultant and the Company are hereby terminated and cancelled and each of the
parties hereto hereby releases and forever discharges the other party hereto of
and from all manner of actions, causes of action, claims and demands whatsoever
under or in respect of any such previous agreements.

24.                    Any notice in writing or permitted to be given to the
Consultant hereunder shall be sufficiently given if delivered to the Consultant
personally or mailed by registered mail, postage prepaid, addressed to the
Consultant as its last residential address known to the Company. Any such notice
mailed as aforesaid shall be deemed to have been received by the Consultant on
the first business day following the date of mailing. Any notice in writing
required or permitted to be given to the Company hereunder shall be given by
registered mail, postage prepaid, addressed to the Company at the address shown
on page 1 hereof. Any such notice mailed as aforesaid shall be deemed to have
been received by the Company on the first business day following the date of
mailing. Any such address for the giving of notices hereunder may be changed by
notice in writing given hereunder.

25.                    The provisions of this Agreement shall enure to the
benefit of and be binding upon the Consultant and the successors and assigns of
the Company. For this purpose, the terms "successors" and "assigns" shall
include any person, firm or corporation or other entity which at any time,
whether by merger, purchase or otherwise, shall acquire all or substantially all
of the assets or business of the Company.

--------------------------------------------------------------------------------

- 8 -

26.                    Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of the provisions of this Agreement.

27.                    This Agreement is being delivered and is intended to be
performed in the Province of British Columbia and shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the laws of such Province. This Agreement may not be changed orally, but only by
an instrument in writing signed by the party against whom or which enforcement
of any waiver, change, modification or discharge is sought.

28.                    This Agreement and the obligations of the Company herein
are subject to all applicable laws and regulations in force at the local, State,
Province, and Federal levels.

                         IN WITNESS WHEREOF this Agreement has been executed as
of the day, month and year first above written.

Signed this 11th day of February, 2010

LIBERTY ENERGY CORP.

 

/s/ Ian Spowart                                                         
Per: Ian Spowart, CEO

 

DANIEL MARTINEZ-ATKINSON

 

/s/ Daniel Martinez-Atkinson                                

--------------------------------------------------------------------------------